DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3. 8-10, 15-17, are rejected under 35 U.S.C. 102(a1) as being anticipated by Tan (US 2016/0351197 A1).
As per claims 1, 8 and 15, Tan teaches a remote controller/a non-transitory storage medium storing instructions for controlling method comprising: detecting a drop in a voltage of a battery of a remote controller in standby mode (0032 “low power state” a standby mode, 0045); detecting a voltage of the battery of the remote controller in standby mode (0032); receiving a voice function command to activate a voice function of the remote controller (0032); determining whether the drop in the voltage of the battery of the remote controller in standby mode is greater than or equal to a preset value (0032-0033); determining whether the voltage is within a preset range if the drop in the voltage of the battery of the remote controller in standby mode is greater than or equal to the preset value (0032); regulating a duty cycle of a pulse signal which is configured to activate the voice function of the remote controller according to the voltage if the voltage is within the preset range (0045); and activating the voice function of the remote controller (0120, 0130). 

As per claim 3, 10 and 17, Tan teaches the method according to claim 2, wherein the method further comprises: determining whether the voltage is less than or equal to the smallest value in the preset range if the drop in the voltage of the battery of the remote controller in standby mode is less than the preset value; generating a prompt indicating that the battery power is low if the voltage is less than or equal to the smallest value in the preset range; activating the voice function of the remote controller if the voltage is greater than the smallest value in the preset range (0020, 0032). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Wilker et al., (US 2018/0332384 A1) teach a modular speaker system, comprising an exoskeleton, configured to mechanically support and quick attach and release at least one functional panel and an electrical interface provided within the exoskeleton, configured to mate with a corresponding electrical connector of the functional panel. An optional endoskeleton is provided to support internal components. The system preferably provides a digital electronic controller, and the electrical interface is a digital data and power bus, with 
Recker et al., (US 2018/0184506 A1) teach a power management system for a lighting circuit may include a grid shifting controller that includes a processor and a connection to an external power source. The power management system may also include a communication interface associated with the grid shifting controller. The grid shifting controller may be configured to provide control information to a processor of at least one grid shifting electrical fixture over the communication interface, the control information being configured to direct the at least one grid shifting electrical fixture on the use of power from the external power source and an energy storage device associated with the at least one grid shifting electrical fixture.
Mozer et al., (US 2009/0043580 A1) teach a speech recognition system comprising a light element, a power control switch, the power control switch varying the power delivered to the light element, a controller, a microphone, a speech recognizer coupled to the microphone for recognizing speech input signals and transmitting recognition results to the controller, and a speech synthesizer coupled to the controller for generating synthesized speech, wherein the controller varies the power to the light element in accordance with the recognition results received from the speech recognizer. Embodiments of the invention may alternatively include a low power wake up circuit. In another embodiment, the present invention is a method of controlling a device by voice commands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658